Citation Nr: 0804917	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for a disability 
manifested by Eustachian tube dysfunction, to include as due 
to undiagnosed illness.

6.  Entitlement to service connection for chronic headaches, 
to include as due to undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by upper respiratory infections, to include as due 
to undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by lower respiratory infections, to include as due 
to undiagnosed illness.

9.  Entitlement to service connection for a disability 
manifested by chronic fatigue, to include as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1991.  His service included active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. §§ 3.2(i), 3.317(d).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the RO.  In the 
decision on appeal, the RO combined certain of the veteran's 
disabilities for purposes of its analysis.  The veteran's 
claims for service connection for hearing loss and Eustachian 
tube dysfunction, for example, were combined and analyzed 
together.  The veteran's representative has objected, asking 
that each of the veteran's claims be adjudicated separately.  
Accordingly, and for purposes of clarity, the Board has 
recharacterized the issues on appeal as set forth above, on 
the title page.

In his original application for benefits, the veteran 
indicated that he was seeking service connection for a 
disability manifested by nasal obstruction.  In the decision 
on appeal, the RO adjudicated service connection for a 
"chronic respiratory condition including asthma and 
sinusitis."  However, no analysis was provided relative to a 
disability manifested by obstruction of the nasal passages 
(e.g., deviated septum or nasal polyps.)  This matter is 
referred to the RO for adjudication and other action, as 
appropriate.

The Board's present decision is limited to an adjudication of 
issues 2, 3, 4, 6, and 7, as enumerated above.  For the 
reasons set forth below, the remaining issues on appeal 
(issues 1, 5, 8, and 9) are being REMANDED for additional 
development.


FINDINGS OF FACT

1.  Sinusitis, asthma, and GERD are known clinical diagnoses; 
no competent medical evidence has been received to show that 
any of them may be associated with an event, injury, or 
disease in service.

2.  The veteran's headaches have been diagnosed as sinus and 
migraine cephalgia; no competent medical evidence has been 
received to show that sinus or migraine cephalgia may be 
associated with an event, injury, or disease in service.

3.  The veteran's upper respiratory infections have been 
attributed to the known clinical diagnosis of sinusitis.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  The criteria for an award of service connection for 
chronic headaches, to include as due to undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2007).

5.  The criteria for an award of service connection for 
disability manifested by upper respiratory infections, to 
include as undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1131 1117, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
sinusitis, asthma, GERD, chronic headaches, and a disability 
manifested by upper respiratory infections.  He believes that 
each of these conditions can be attributed to his period of 
active military service, to include his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

I.  Preliminary Considerations

A.  New Evidence

The RO issued the veteran a statement of the case (SOC) 
relative to the claims here at issue in May 2005.  
Thereafter, in June 2005, the veteran submitted additional 
evidence; specifically, a letter from the Department of 
Defense, dated in July 1997.  The Board has reviewed that 
evidence and finds that it relates to the veteran's possible 
exposure to nerve agents during his service in the Persian 
Gulf.  It does not contain any meaningful information 
relative to the etiology of the conditions presently at issue 
and, therefore, is not "pertinent" to the matters that are 
currently being adjudicated.  Accordingly, there is no need 
to return these claims to the RO for preparation of a 
supplemental SOC (SSOC).  See 38 C.F.R. § 19.31 (2007).

B.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify by way of a VCAA notice letter sent to the 
veteran in January 2004.  By way of two enclosures sent with 
the letter (but not associated with the claims file), he was 
informed of the information and evidence required to 
substantiate his claims for service connection.  He was also 
notified of his and VA's respective duties for obtaining the 
information and evidence, and he was informed, in essence, 
that he could submit additional materials in support of his 
claims.
 
The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
granted.  The Board notes, however, that no questions with 
respect to rating or effective date are currently being 
adjudicated.  Indeed, as set forth below, the Board has 
determined that all of the claims currently being adjudicated 
must be denied.  Consequently, no rating or effective date 
will be assigned for those disabilities as a matter of law.  
Under the circumstances, the Board finds that the purpose of 
the notice requirement has been satisfied as it pertains to 
the issues that are currently being decided.  No further 
corrective action is necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  The veteran's service medical 
records have been obtained, as have records of post-service 
medical treatment, and he has been examined.  The Board 
acknowledges that no medical opinion has been obtained with 
respect to the etiology of the disabilities presently at 
issue.  The Board notes, however, that the record is 
completely devoid of any competent evidence to show that the 
veteran had sinusitis, asthma, or GERD in service, or that 
his current difficulties with sinusitis, asthma, GERD, 
chronic headaches, or upper respiratory infections  "may be 
associated" with an event, injury, or disease in service.  
As a result, no medical opinion is necessary.  Id.  
Accordingly, and because the veteran has not identified 
and/or provided releases for any other evidence that needs to 
be obtained in connection with these claims, it is the 
Board's conclusion that no further development action is 
required with respect to these particular issues.

II.  The Merits of the Veteran's Claims

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the Act amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to 
compensation for disabilities occurring in veterans of the 
Persian Gulf War.  In June 2003, VA promulgated regulations 
to implement the Act.  See Compensation and Pension 
Provisions of the Veterans Education and Benefits Expansion 
Act of 2001, 68 Fed. Reg. 34,539 (June 10, 2003) (now 
codified at 38 C.F.R. § 3.317).  With exceptions not here 
applicable, current law requires that in order to obtain 
compensation for an undiagnosed illness, the disability in 
question must not be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2007). 

If a disability is shown to be attributable to a known 
clinical diagnosis, service connection may be established for 
the diagnosed entity on a "direct" basis.  Generally 
speaking, "direct" service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2007).  
Ordinarily, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2007).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for sinusitis, asthma, and GERD.  Inasmuch as 
sinusitis, asthma, and GERD are known clinical diagnoses, 
service connection is not available for those conditions 
under the provisions of the law pertaining to undiagnosed 
illnesses.  As for "direct" service connection, the record 
shows that, during service, the veteran complained of nasal 
and chest congestion (in February 1989), difficulty breathing 
(in November 1989), stomach and/or abdominal pain (in 
November 1989 and June 1990), and cough (in December 1990).  
However, he never received a diagnosis of sinusitis, asthma, 
or GERD while in service.  On his application for benefits, 
dated in November 2003, he indicated that his current 
difficulties with sinusitis, asthma, and GERD began in March 
1997, October 1993, and August 2001, respectively; well after 
his release from active duty.  The claims file is devoid of 
any competent evidence to show that any of these three 
conditions may be associated with an event, injury, or 
disease in service, and there is nothing in the record to 
show that he has the expertise necessary to offer competent 
opinions as to medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Service connection for sinusitis, asthma, and GERD must 
therefore be denied.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
chronic headaches.  Records and correspondence from two of 
his private physicians, Warren Brandes, D.O., and Harvey 
Zieger, D.O., and the report of a January 2005 VA examination 
show that the veteran's headaches have been attributed to the 
known clinical diagnoses of sinus and migraine cephalgia.  
Thus, service connection cannot be granted under the 
provisions of the law pertaining to undiagnosed illnesses.  
As for "direct" service connection, the record shows that 
the veteran complained of headaches during service in July 
1989 and in August 1989.  However, the headaches were 
attributed to a viral syndrome and were not shown to be 
chronic.  On his application for benefits, dated in November 
2003, the veteran indicated that his current difficulties 
with headaches began in December 1991, after his release from 
active duty.  The claims file is devoid of any competent 
evidence to show that his currently shown sinus and/or 
migraine cephalgia may be associated with an event, injury, 
or disease in service.  In addition, as noted above, there is 
nothing in the record to show that he has the expertise 
necessary to offer competent opinions as to medical diagnosis 
or etiology.  See, e.g., Espiritu, supra.  The claim for 
service connection for chronic headaches must therefore be 
denied.

The Board finds, further, that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a disability manifested by upper respiratory 
infections.  Records and correspondence from Drs. Brandes and 
Zieger, and the report of a January 2005 VA examination, show 
that the veteran's upper respiratory infections have been 
attributed to the known clinical diagnosis of sinusitis.  As 
a result, service connection cannot be granted for the 
infections as due to undiagnosed illness.  Consequently, and 
because the Board has determined that service connection for 
sinusitis must be denied, see discussion, supra, the claim 
for service connection for a disability manifested by upper 
respiratory infections must also be denied.


ORDER

The claim for service connection for sinusitis is denied.

The claim for service connection for asthma is denied.

The claim for service connection for GERD is denied.

The claim for service connection for chronic headaches is 
denied.

The claim for service connection for a disability manifested 
by upper respiratory infections is denied.


REMAND

In order for service connection to be granted for an 
undiagnosed illness first manifested after service, the 
evidence must show, among other things, that the condition 
became manifest to a degree of 10 percent or more during the 
applicable presumptive period (which, under current law, 
expires on December 31, 2011).  38 C.F.R. § 3.317(a)(1)(i) 
(2007).  In the context of an undiagnosed illness manifested 
by chronic fatigue, the percentage determination is made by 
reference to the rating criteria set forth in 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354 (2007).  See 38 C.F.R. § 4.20 
(2007).  Under that diagnostic code, a 10 percent evaluation 
is assigned if the condition is manifested by debilitating 
fatigue, cognitive impairments (such as an inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms which wax and wane but result in 
periods of incapacitation (i.e., periods that require bed 
rest and treatment by a physician) of at least one week total 
duration per year; or if symptoms are controlled by 
continuous medication.  Here, the veteran has not been 
notified of the relevant provisions of Diagnostic Code 6354, 
as they pertain to his claim for service connection for a 
disability manifested chronic fatigue.  This should be 
corrected.

The veteran has reported that he first noticed difficulties 
with his hearing during the one-year period following his 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2007).  
It appears from a May 2001 report from Dr. Brandes that the 
veteran has a current hearing "disability," as VA defines 
that term.  38 C.F.R. § 3.385 (2007).  It also appears likely 
that the veteran was exposed to noise in service, inasmuch as 
his DD Form 214 shows that he served as an M1 Abrams Armor 
Crewman for 3 years and 8 months.  Under the circumstances, 
the Board finds it necessary to obtain an examination and 
opinion as to the likely etiology of his hearing problems.  
38 C.F.R. § 3.159(c)(4) (2007).

The Board also finds it necessary to have the veteran 
examined for purposes of assessing his complaints of 
Eustachian tube dysfunction and lower respiratory infections.  
Although the record contains evidence of persistent or 
recurrent symptoms of disability manifested within the 
presumptive period set out at 38 C.F.R. § 3.317(a)(1)(i) 
(2007), it is not clear from the current record whether these 
conditions can properly be attributed to known clinical 
diagnoses.  A remand is required.  38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Notify the veteran and his representative 
that in order for service connection to be 
granted for an undiagnosed illness first 
manifested after service, the evidence must 
show, among other things, that the condition 
became manifest to a degree of 10 percent or 
more during the applicable presumptive period 
(which, under current law, expires on 
December 31, 2011).  As part of the notice, 
furnish them a copy of 38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  They should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated with 
the claims file.

2.  Arrange to have the veteran scheduled for 
an audiometric examination.  After reviewing 
the claims file, examining the veteran, and 
conducting audiometric and speech 
discrimination (Maryland CNC) testing of both 
ears, the examiner should offer an opinion as 
to whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran has a current 
hearing disability that can be attributed to 
service, to include any in-service exposure 
to noise.  A complete rationale should be 
provided.

3.  Arrange to have the veteran scheduled for 
examinations of his Eustachian tubes and 
lower respiratory tract.  The claims file 
must be made available to, and reviewed by, 
each examiner called upon to examine the 
veteran.  The examiner(s) should determine if 
there are any objective medical indications 
that the veteran is suffering from 
dysfunction of the Eustachian tubes or from 
disability of the lower respiratory tract 
manifested by recurrent infections.  The 
examiner(s) should provide details about the 
onset, frequency, duration, and severity of 
the veteran's complaints, and should discuss 
what precipitates and relieves them.  It 
should then be determined, based on a review 
of symptoms, physical findings, and 
laboratory tests, if these problems are 
attributable to any known diagnostic entity 
or entities.  All necessary testing should be 
performed.  Examinations by appropriate 
specialists should be conducted with regard 
to any of the foregoing symptoms, or abnormal 
findings pertaining thereto, that cannot be 
attributed to a known clinical diagnosis.  
The examiner(s) should consider that symptom-
based "diagnoses" are not considered known 
diagnostic entities for compensation 
purposes; neither are medically unexplained 
chronic multisymptom illnesses such as 
chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  The examiner(s) 
should also consider that the veteran has 
previously been found to suffer from, among 
other things, sinusitis and asthma.  The 
final report of the examination(s) should set 
forth a list of diagnosed conditions 
pertaining to the Eustachian tubes and lower 
respiratory tract, and a separate list of any 
symptoms, abnormal physical findings, and 
abnormal laboratory test results relating to 
the Eustachian tubes and/or lower respiratory 
tract that cannot be attributed to a known 
clinical diagnosis.  A complete rationale for 
all opinions should be provided.

4.  Thereafter, take adjudicatory action on 
the claims here in question (issues 1, 5, 8, 
and 9, above).  If any benefit sought remains 
denied, furnish an SSOC to the veteran and 
his representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. § § 4.88b, Diagnostic 
Code 6354, and any other diagnostic codes 
deemed applicable.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


